DETAILED ACTION
Applicant’s Amendment filed on November 18, 2022 has been reviewed. 
Claim 18 is amended in the amendment.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over GOLBOURN et al. (US 2011/0313752 A1), hereinafter referred to as GOLBOURN, in view of Young et al. (US 2017/0034643 A1), hereinafter referred to as Young.

With respect to claim 1, GOLBOURN teaches A method comprising: 
connecting a service module to at least one host and a memory (the storage controller [including service module] controls the flow of data into and out of the storage resource [memory], and controls access to the storage resource from client computers [at least one host], para. 0068; the controller [including service module] form a part of the electronic data store, or provided to an end user [at least one host] in the form of a separate component, e.g. a server which is then attached to an existing data store [memory] which included a plurality of networked data storage devices in a RAID arrangement, para. 0040-0042); 
modeling a first data storage performance metric with the service module in accordance with a modeling strategy (modeling performance information comprises data generated from a predictive model [a first storage performance metric], para. 0026; the performance modelling is operable to model the real-time operation of the data storage resource and to provide the access control block with real-time model information relating to the current and future configuration, performance and usage of the data storage resource, para. 0072); 
receiving, with the service module, a request for a new service level agreement (receiving an SLA request, para. 0073; fig. 4; receiving, at the storage controller [service module], a service level agreement request for connection to the data storage resource [memory] from a client computer [one host], said request comprising at least one required parameter defining the requested connection, para. 0014 and 0020); 
evaluating, with the service module, an impact of the new service level agreement on an ability to guarantee existing service level agreements to the memory based on at least the first data storage performance metric (determining whether accepting the SLA onto the data storage resource will violate any existing SLAs; from the performance information received from the performance modelling, determining whether sufficient capability currently exists, and is predicted [the first storage performance metric] to continue to exist, on the storage resource to meet the QoS requirements of the new SLA received from the client computer; the QoS requirements of the new SLA must be met without breaking any of the QoS requirements of the SLA for existing connections on the data storage resource, para. 0079); and 
deciding, with the service module, to accept or deny the request for the new service level agreement in response to the new service level agreement (determining the data storage resource has sufficient capacity or resource to meet the requirements of the new SLA and the SLA can be granted, para. 0082 or determining that the data storage resource has insufficient capacity or resource to meet the requirements of the newly requested SLA and/or that the newly requested SLA cause a conflict with an existing SLA; therefore, the requested SLA must be refused or deferred, para. 0086).
GOLBOURN does not explicitly teach
computing, with the service module, a time to implement the new service level agreement based on the evaluated impact the new service level agreement; and
deciding, with the service module, to accept or deny the request for the new service level agreement in response to the computed time to implement the new service level agreement relative to a predetermined threshold 
Young teaches 
computing, with the service module, a time to implement the new service level agreement based on the evaluated impact the new service level agreement (the quote generator 632 is configured to receive a request to generate a quote, para. 0055; the quote include any information, such as a resolution, a user SLA, a usage time, etc., para. 0056; a usage time relation to usage of a portion provided to allow the user to interact with service during the negotiation, para. 0063); and
deciding, with the service module, to accept or deny the request for the new service level agreement in response to the computed time to implement the new service level agreement relative to a predetermined threshold cost value generated by the service module (the quote acceptance determiner 722 is configured to analyze a received negotiation quote from the application provider computing device 114 to determine whether to accept or reject the terms of the quote; the quote include any information, such as a resolution, a user SLA, a usage time, etc, the quote additionally and/or alternatively include an amount of time allotted for negotiation of the service level agreement, a current negotiated price, etc, para. 0062; the application provider computing device 114 determines whether the SLA terms were successfully negotiated based on determination of whether a negotiation threshold was reached, para. 0077; wherein the one or more terms of the SLA include a duration of time, para. 0089) in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022).
Therefore, based on GOLBOURN in view of Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Young to the method of GOLBOURN in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022).

With respect to claim 2, GOLBOURN teaches The method of claim 1, wherein the first data storage performance metric is modeled with a first resolution prior to receiving the request for the new service level agreement (actual performance data [second data storage performance] compared with the modelled data from the predictive modelling, para. 0134; the predictive modelling must, in effectively real-time, calculate the interactions between SLAs and update the boundaries within which a new SLA could be accepted onto the system, para. 0131; the output of the predicted performance [first data storage performance] correspondingly changed values of the boundaries [first resolution/condition/situation] can then be used to grant or deny new SLAs access to the storage resource, para. 0130-0133; also see para. 0135).

With respect to claim 3, GOLBOURN teaches The method of claim 1, wherein the service module alters a first resolution to a second resolution in response to receiving the request for the new service level agreement (the values of the boundaries will change; consequently, the ranges of SLA values which can be accepted as part of a new request will correspondingly change, para. 0132; the output of the predicted performance [first data storage performance] correspondingly changed values of the boundaries [changed/altered from first resolution/condition/situation to second resolution] can then be used to grant or deny new SLAs access to the storage resource, para. 0130-0133; also see para. 0135).

With respect to claim 7, GOLBOURN teaches The method of claim 1, wherein the first data storage performance metric is predicted by the service module in view of a second data storage performance metric (from the performance information received from the performance modelling [a second data storage performance metric], the access control can determine whether sufficient capability currently exists [a second data storage performance metric], and is predicted [the first data storage performance metric] to continue to exist, on the storage resource to meet the QoS requirements of the new SLA received from the client computer, para. 0079; actual performance data compared with the modelled data from the predictive modelling, para. 0134).

With respect to claim 8, GOLBOURN teaches The method of claim 1, wherein the service module alters the modeling of the first data storage performance metric to a second data storage performance metric proactively before accepting the request for the new service level agreement (actual performance data [second data storage performance] compared with the modelled data from the predictive modelling, para. 0134; the predictive modelling must, in effectively real-time, calculate the interactions between SLAs and update the boundaries within which a new SLA could be accepted onto the system, para. 0131; the output of the predicted performance [first data storage performance] correspondingly changed values of the boundaries can then be used to grant or deny new SLAs access to the storage resource, para. 0130-0133; also see para. 0135).

With respect to claim 9, GOLBOURN teaches method of claim 1, wherein the service module alters the modeling of the first data storage performance metric to a second data storage performance metric proactively after accepting the request for the new service level agreement (once a new connection having a new SLA has been allowed onto the data storage resource, then this information is used by the performance modelling to update the model with the new SLA data [second data storage performance metric]; therefore, when a subsequent SLA request is received, the current capacity of the data storage resource is up to date, and the predicted available capacity can be determined more accurately, para. 0085; also see para. 0135).

With respect to claim 10, GOLBOURN teaches A method comprising: 
connecting a service module to at least one host and a memory (the storage controller [including service module] controls the flow of data into and out of the storage resource [memory], and controls access to the storage resource from client computers [at least one host], para. 0068; the controller [including service module] form a part of the electronic data store, or provided to an end user [at least one host] in the form of a separate component, e.g. a server which is then attached to an existing data store [memory] which included a plurality of networked data storage devices in a RAID arrangement, para. 0040-0042); 
tracking a plurality of operational parameters with the service module to determine a current performance of the memory (performance tests on a physical system are performed to measure data parameters such as: read bandwidth, write bandwidth, storage capacity and latency, para. 0109; the performance modelling is operable to model the real-time operation of the data storage resource and to provide the access control with real-time model information relating to the current and future configuration, performance and usage of the data storage resource, para. 0072); 
modeling a first data storage performance metric of the memory with the service module in accordance with a modeling strategy from data access activity to the memory (modeling performance information comprises data generated from a predictive model [a first storage performance metric], para. 0026; the performance modelling is operable to model the real-time operation of the data storage resource and to provide the access control block with real-time model information relating to the current and future configuration, performance and usage of the data storage resource, para. 0072); 
receiving, with the service module, a request for a new service level agreement (receiving an SLA request, para. 0073; fig. 4; receiving, at the storage controller [service module], a service level agreement request for connection to the data storage resource [memory] from a client computer [one host], said request comprising at least one required parameter defining the requested connection, para. 0014 and 0020); 
generating, with the service module, a data storage setting of the memory to satisfy the new service level agreement (defining a range of SLAs which could be accepted, if a requested SLA falls within this range, then the storage controller can determine that the storage resource is in principle able to meet that request, para. 0024; defined by boundaries, thus determining boundary conditions, a new SLA can be agreed if it fell within the boundaries in the data space, para. 0127); 
evaluating, with the service module an impact of the new service level agreement on an ability to guarantee existing service level agreements to the memory based on at least the first data storage performance metric (determining whether accepting the SLA onto the data storage resource will violate any existing SLAs; from the performance information received from the performance modelling, determining whether sufficient capability currently exists, and is predicted [the first storage performance metric] to continue to exist, on the storage resource to meet the QoS requirements of the new SLA received from the client computer; the QoS requirements of the new SLA must be met without breaking any of the QoS requirements of the SLA for existing connections on the data storage resource, para. 0079); and 
deciding, with the service module, to accept or deny the request for the new service level agreement in response to evaluated impact of the new service level agreement (determining the data storage resource has sufficient capacity or resource to meet the requirements of the new SLA and the SLA can be granted, para. 0082 or determining that the data storage resource has insufficient capacity or resource to meet the requirements of the newly requested SLA and/or that the newly requested SLA cause a conflict with an existing SLA; therefore, the requested SLA must be refused or deferred, para. 0086).
	GOLBOURN does not explicitly teach
computing, with the service module, a time to implement the new service level agreement and data storage setting; and
deciding, with the service module, to accept or deny the request for the new service level agreement in response to the computed time to implement the new service level agreement and
	Young teaches
	computing, with the service module, a time to implement the new service level agreement and data storage setting (the quote generator 632 is configured to receive a request to generate a quote, para. 0055; the quote include any information, such as a resolution, a user SLA, a usage time, etc., para. 0056; a usage time relation to usage of a portion provided to allow the user to interact with service during the negotiation, para. 0063); and
deciding, with the service module, to accept or deny the request for the new service level agreement in response to the computed time to implement the new service level agreement (the quote acceptance determiner 722 is configured to analyze a received negotiation quote from the application provider computing device 114 to determine whether to accept or reject the terms of the quote; the quote include any information, such as a resolution, a user SLA, a usage time, etc, the quote additionally and/or alternatively include an amount of time allotted for negotiation of the service level agreement, a current negotiated price, etc, para. 0062; the application provider computing device 114 determines whether the SLA terms were successfully negotiated based on determination of whether a negotiation threshold was reached, para. 0077; wherein the one or more terms of the SLA include a duration of time, para. 0089) in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022) and
Therefore, based on GOLBOURN in view of Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Young to the method of GOLBOURN in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022).

With respect to claim 11, GOLBOURN teaches The method of claim 10, wherein the new service level agreement could not be guaranteed without the data storage setting (the SLA would be rejected not because the system could physically meet the demands of the SLA, but because the parameters of the SLA are such that it may prove difficult to meet when interacting with other systems, para. 0127).

With respect to claim 16, GOLBOURN teaches The method of claim 10, wherein the service module conducts the data storage setting to maintain satisfying terms of one or more existing service level agreements to the memory after accepting the new service level agreement (stage is the validation of the component interaction model measured against real-time benchmarks that are occasionally and easily obtained; these real-time actual benchmarks provide a degree of confidence in the modelling which can be communicated with the QoS data as an estimated error; therefore, if a storage system is using a different model to another storage system, or a storage system is giving increasingly inaccurate data, the storage vendor can be informed; the storage system could then be re-benchmarked if necessary, para. 01117).

With respect to claim 18, GOLBOURN teaches An apparatus comprising a service module connected to at least one host and a memory (the storage controller [including service module] controls the flow of data into and out of the storage resource [memory], and controls access to the storage resource from client computers [at least one host], para. 0068; the controller [including service module] form a part of the electronic data store, or provided to an end user [at least one host] in the form of a separate component, e.g. a server which is then attached to an existing data store [memory] which included a plurality of networked data storage devices in a RAID arrangement, para. 0040-0042), the service module comprising circuitry to model more than one data storage performance metric (modeling performance information comprises data generated from a predictive model [a first storage performance metric], para. 0026; the performance modelling is operable to model the real-time operation of the data storage resource and to provide the access control block with real-time model information relating to the current and future configuration, performance and usage of the data storage resource, para. 0072) and decide to accept or deny a request for a new service level agreement to the memory in view of an impact of the new service level agreement on an ability to guarantee existing service level agreements to the memory (determining whether accepting the SLA onto the data storage resource will violate any existing SLAs; from the performance information received from the performance modelling, determining whether sufficient capability currently exists, and is predicted [the first storage performance metric] to continue to exist, on the storage resource to meet the QoS requirements of the new SLA received from the client computer; the QoS requirements of the new SLA must be met without breaking any of the QoS requirements of the SLA for existing connections on the data storage resource, para. 0079; determining the data storage resource has sufficient capacity or resource to meet the requirements of the new SLA and the SLA can be granted, para. 0082 or determining that the data storage resource has insufficient capacity or resource to meet the requirements of the newly requested SLA and/or that the newly requested SLA cause a conflict with an existing SLA; therefore, the requested SLA must be refused or deferred, para. 0086).
	GOLBOURN does not explicitly teach decide to accept or deny a request for a new service level agreement in view of [[an]] a time to implement the new service level agreement and
However, Young teaches decide to accept or deny a request for a new service level agreement in view of [[an]] a time to implement the new service level agreement and (the quote acceptance determiner 722 is configured to analyze a received negotiation quote from the application provider computing device 114 to determine whether to accept or reject the terms of the quote; the quote include any information, such as a resolution, a user SLA, a usage time, etc, the quote additionally and/or alternatively include an amount of time allotted for negotiation of the service level agreement, a current negotiated price, etc, para. 0062; the application provider computing device 114 determines whether the SLA terms were successfully negotiated based on determination of whether a negotiation threshold was reached, para. 0077; wherein the one or more terms of the SLA include a duration of time, para. 0089) in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022).
Therefore, based on GOLBOURN in view of Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Young to the apparatus of GOLBOURN in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022).

With respect to claim 19, GOLBOURN teaches The apparatus of claim 18, wherein a prediction circuit of the service module models future memory performance capability based on current performance tracked from the memory to generate the impact of the new service level agreement on the ability to guarantee existing service level agreements to the memory (the current and predicted performance and capacity of the data storage resource as modelled by the performance modelling, para. 0076; determining whether sufficient capability currently exists, and is predicted to continue to exist, on the storage resource to meet the QoS requirements of the new SLA, para. 0079; determining that the data storage resource has insufficient capacity or resource to meet the requirements of the newly requested SLA and/or that the newly requested SLA cause a conflict with an existing SLA; therefore, the requested SLA must be refused or deferred, para. 0086).

Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GOLBOURN et al. (US 2011/0313752 A1), hereinafter referred to as GOLBOURN, in view of J Young et al. (US 2017/0034643 A1), hereinafter referred to as Young, and further in view of Secatch et al. (US 2020/0004443 A1), hereinafter referred to as Secatch.

With respect to claim 4, GOLBOURN in view of Young teaches The method of claim 3 as described above, 
GOLBOURN in view of Young does not explicitly teach wherein the second resolution has a die set level corresponding to tracking activity on each die set of a data storage device of the memory. 
However, Secatch teaches wherein the second resolution has a die set level corresponding to tracking activity on each die set of a data storage device of the memory (controller can be configured to manage and resolve conditions and situations that degrade system performance, such resolutions can result in dissimilar data access performance characteristics being experienced by the respective hosts, para. 0086; the quality of service module can intelligently utilize constituent circuitry to track performance metrics [tracking activity] of executed tasks between multiple different die sets and hosts in a distributed data storage system to reactively and proactively optimize requests to concurrently balance data access performance across the system, para. 0087) in order to optimize requests to concurrently balance data access performance across the system as taught by Secatch (para. 0087).
Therefore, based on GOLBOURN, in view of Young, and further in view of Secatch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Secatch to the method of GOLBOURN in view of Young in order to optimize requests to concurrently balance data access performance across the system as taught by Secatch (para. 0087).

With respect to claim 5, GOLBOURN in view of Young teaches The method of claim 3 as described above, 
GOLBOURN in view of Young does not explicitly teach wherein the second resolution has a data storage device level corresponding to tracking activity on each data storage device of the memory.
However, Secatch teaches wherein the second resolution has a data storage device level corresponding to tracking activity on each data storage device of the memory (tracking the locations of data blocks written to various GCUs (garbage collection units), which are sets of erasure blocks that are erased and allocated as a unit [data storage device level] to generate metadata used to describe and control the data stored to an solid state drives (SSDs) [each data storage device], para. 0026) in order to optimize requests to concurrently balance data access performance across the system as taught by Secatch (para. 0087).
Therefore, based on GOLBOURN in view of Young, and further in view of Secatch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Secatch to the method of GOLBOURN in view of Young in order to optimize requests to concurrently balance data access performance across the system as taught by Secatch (para. 0087).

With respect to claim 6, GOLBOURN in view of Young teaches The method of claim 1 as described above, 
GOLBOURN in view of Young does not explicitly teach wherein the service module concurrently tracks the first data storage performance metric with a first resolution and a second data storage performance metric with a second resolution, the first and second resolutions being different, the first and second data storage performance metrics being different.
However, Secatch teaches wherein the service module concurrently tracks the first data storage performance metric with a first resolution and a second data storage performance metric with a second resolution, the first and second resolutions being different, the first and second data storage performance metrics being different (controller can be configured to manage and resolve conditions and situations that degrade system performance, such resolutions can result in dissimilar data access performance characteristics being experienced by the respective hosts, para. 0086; the quality of service module can intelligently utilize constituent circuitry to concurrently track performance metrics [tracking activity] of executed tasks between multiple different die sets and hosts in a distributed data storage system to reactively and proactively optimize requests to concurrently balance data access performance across the system, para. 0087) in order to optimize requests to concurrently balance data access performance across the system as taught by Secatch (para. 0087).
Therefore, based on GOLBOURN in view of Young, and further in view of Secatch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Secatch to the method of GOLBOURN in view of Young in order to optimize requests to concurrently balance data access performance across the system as taught by Secatch (para. 0087).

With respect to claim 13, GOLBOURN in view of Young teaches The method of claim 10 as described above, 
GOLBOURN in view of Young does not explicitly teach wherein the data storage setting alters what memory cells are in a logical grouping of memory cells in the memory.
However, Secatch teaches wherein the data storage setting alters what memory cells are in a logical grouping of memory cells in the memory (the memory cells associated with a number of pages are integrated into an erasure block, which represents the smallest grouping of memory cells that can be concurrently erased in a NAND flash memory; a number of erasure blocks are turn incorporated into a garbage collection unit, which are logical structures that utilize erasure blocks that are selected from different dies, para. 0051) in order to balance out overall system performance as taught by Secatch (para. 0038).
Therefore, based on GOLBOURN in view of Young, and further in view of Secatch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Secatch to the method of GOLBOURN in view of Young in order to balance out overall system performance as taught by Secatch (para. 0038).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over GOLBOURN et al. (US 2011/0313752 A1), hereinafter referred to as GOLBOURN, in view of Young et al. (US 2017/0034643 A1), hereinafter referred to as Young, and further in view of Avraham et al. (US 2011/0170349 A1), hereinafter referred to as Avraham.

With respect to claim 12, GOLBOURN in view of Young teaches The method of claim 10 as described above, 
GOLBOURN in view of Young does not explicitly teach wherein the data storage setting alters a reference voltage of at least one memory cell of the memory.
However, Avraham teaches wherein the data storage setting alters a reference voltage of at least one memory cell of the memory (obtaining a respective value of at least one environmental parameter of the plurality of memory cells; and adjusting a respective value of at least one reference voltage of the plurality of memory cells in accordance with the at least one obtained value, para. 0015) in order to extend the useful lifetime of a flash memory device as taught by Avraham (para. 0033).
Therefore, based on GOLBOURN in view of Young, and further in view of Avraham, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Avraham to the method of GOLBOURN in view of Young in order to extend the useful lifetime of a flash memory device as taught by Avraham (para. 0033).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GOLBOURN et al. (US 2011/0313752 A1), hereinafter referred to as GOLBOURN, in view of Young et al. (US 2017/0034643 A1), hereinafter referred to as Young, and further in view of Christensen et al. (US 2019/0065388 A1), hereinafter referred to as Christensen.

With respect to claim 14, GOLBOURN in view of Young teaches The method of claim 10 as described above, 
GOLBOURN in view of Young does not explicitly teach wherein the data storage setting alters a memory cell from a multi-level configuration comprising more than two logical states to a single-level configuration comprising two logical states.
However, Christensen teaches herein the data storage setting alters a memory cell from a multi-level configuration comprising more than two logical states to a single-level configuration comprising two logical states (reconfiguring a set of one or more memory cells of the array that are configured as multi-level cell (MLC) to single-level cell (SLC), para. 0112; also see para. 0118; multi-state memory cells can refer to a memory cell that can store two bits of data per cell (e.g., one of four programmed states), para. 0008; a single-level cell (SLC) can represent one of two programmed states (e.g., 1 or 0), representing one bit of data, para. 0007) in order to allow for control of memory device performance characteristics by the operating system of an electronic device through modification as taught by Christensen (para. 0061).
Therefore, based on GOLBOURN in view of Young, and further in view of Christensen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Christensen to the method of GOLBOURN in view of Young in order to allow for control of memory device performance characteristics by the operating system of an electronic device through modification as taught by Christensen (para. 0061).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GOLBOURN et al. (US 2011/0313752 A1), hereinafter referred to as GOLBOURN, in view of Young et al. (US 2017/0034643 A1), hereinafter referred to as Young, and further in view of Jain et al. (US 2012/0330711 A1), hereinafter referred to as Jain.

With respect to claim 15, GOLBOURN in view of Young teaches The method of claim 10 as described above, 
GOLBOURN in view of Young does not explicitly teach wherein a risk of failing to satisfy one or more existing service level agreements to the memory.
However, Jain teaches wherein a risk of failing to satisfy one or more existing service level agreements to the memory (deviating from the performance levels of the SLA, the cloud computing platform can determine whether the performance problems result from insufficient resources or from the logical parts operating outside the expected operational characteristics for the logical parts; if insufficient resources have been allocated, the cloud computing platform may allocate additional resources and may also charge a lower rate to compensate the application owner for the reduced performance, para. 0007) in order to bill for the time used on the requested resources at the rate set under the contract as taught by Jain (para. 0004).
Therefore, based on GOLBOURN in view of Young, and further in view of Jain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Jain to the method of GOLBOURN in view of Young in order to bill for the time used on the requested resources at the rate set under the contract as taught by Jain (para. 0004).

With respect to claim 20, GOLBOURN in view of Young teaches The apparatus of claim 18 as described above, 
GOLBOURN in view of Young does not explicitly teach wherein a cost circuit of the service module computes a cost of data storage for the new service level agreement.
However, Jain teaches wherein a cost circuit of the service module computes a cost of data storage for the new service level agreement (the cloud operator use the logical parts of the application to determine a pricing under the SLA, the cloud operator determine, based on the expected operational characteristics, a cost of operating resources of the cloud computing platform as each logical part that will meet the agreed service level for the overall software application and, based on that cost, identify a price to charge for the service level agreement, para. 0008) in order to bill for the time used on the requested resources at the rate set under the contract as taught by Jain (para. 0004).
Therefore, based on GOLBOURN in view of Young, and further in view of Jain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Jain to the apparatus of GOLBOURN in view of Young in order to bill for the time used on the requested resources at the rate set under the contract as taught by Jain (para. 0004).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GOLBOURN et al. (US 2011/0313752 A1), hereinafter referred to as GOLBOURN, in view of Young et al. (US 2017/0034643 A1), hereinafter referred to as Young, and further in view of Chambliss et al. (US 2004/0267916 A1), hereinafter referred to as Chambliss.

With respect to claim 17, GOLBOURN in view of Young teaches The method of claim 10 as described above, 
GOLBOURN in view of Young does not explicitly teach wherein the service module concurrently evaluates multiple different requests for new service level agreements to the memory.
However, Chambliss teaches wherein the service module concurrently evaluates multiple different requests for new service level agreements to the memory (SLA server controls multiple I/O performance gateways concurrently by accessing the SLA database and analyzing the data against SLAs and policies in a parallel manner, para. 0036) in order to eliminate the latencies and providing real time responses as taught by Chambliss (para. 0013).
Therefore, based on GOLBOURN in view of Young, and further in view of Chambliss, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chambliss to the method of GOLBOURN in view of Young in order to eliminate the latencies and providing real time responses as taught by Chambliss (para. 0013).

Response to Arguments
Applicant’s arguments filed on November 18, 2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s main arguments are that “Young is silent with respect to any evaluation or computation of a time to implement a new SLA and particularly devoid of any logical teaching of the claimed determination of how long a new SLA will take to implement based on the impact the new SLA will have on the ability to guarantee existing SLA.” (Argument 1, Remarks: pages 8-9); and “the ordinary artisan would fail to find any reasonable motivation in Young to add the computation of claimed time to implement or combine the quote negotiation in Young with any other art of record to arrive at the presently claimed subject matter.” (Argument 2, Remarks: page 9).

Examiner respectfully disagrees with the above arguments. 

In response to Applicant’s Argument 1 that “Young is silent with respect to any evaluation or computation of a time to implement a new SLA and particularly devoid of any logical teaching of the claimed determination of how long a new SLA will take to implement based on the impact the new SLA will have on the ability to guarantee existing SLA.” it is noted that Young teaches the quote generator 632 is configured to receive a request to generate a quote (para. 0055); the quote include any information, such as a resolution, a user SLA, a usage time, etc. (para. 0056); a usage time relation to usage of a portion provided to allow the user to interact with service during the negotiation, para. 0063) and the quote acceptance determiner 722 is configured to analyze a received negotiation quote from the application provider computing device 114 to determine whether to accept or reject the terms of the quote; the quote include any information, such as a resolution, a user SLA, a usage time, etc, the quote additionally and/or alternatively include an amount of time allotted for negotiation of the service level agreement, a current negotiated price, etc, (para. 0062); the application provider computing device 114 determines whether the SLA terms were successfully negotiated based on determination of whether a negotiation threshold was reached (para. 0077); wherein the one or more terms of the SLA include a duration of time, para. 0089) in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022).
Therefore, based on GOLBOURN in view of Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Young to the method of GOLBOURN in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022).

In response to Applicant’s Argument 2 that “the ordinary artisan would fail to find any reasonable motivation in Young to add the computation of claimed time to implement or combine the quote negotiation in Young with any other art of record to arrive at the presently claimed subject matter.” In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Young teaches the quote generator 632 is configured to receive a request to generate a quote (para. 0055); the quote include any information, such as a resolution, a user SLA, a usage time, etc. (para. 0056); a usage time relation to usage of a portion provided to allow the user to interact with service during the negotiation, para. 0063) and the quote acceptance determiner 722 is configured to analyze a received negotiation quote from the application provider computing device 114 to determine whether to accept or reject the terms of the quote; the quote include any information, such as a resolution, a user SLA, a usage time, etc, the quote additionally and/or alternatively include an amount of time allotted for negotiation of the service level agreement, a current negotiated price, etc, (para. 0062); the application provider computing device 114 determines whether the SLA terms were successfully negotiated based on determination of whether a negotiation threshold was reached (para. 0077); wherein the one or more terms of the SLA include a duration of time, para. 0089) in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022).
Therefore, based on GOLBOURN in view of Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Young to the method of GOLBOURN in order to ensure adherence to the negotiated SLA as taught by Young (para. 0022).

For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        December 4, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447